COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Daryl Barnes and Demeatrice Goff v. National Housing Development
                           Corporation, Colony LLC

Appellate case number:     01-15-00060-CV

Trial court case number: 2012-34954

Trial court:               129th District Court of Harris County

        Appellant’s Emergency Motion Requesting Extension of Time to File Appellant’s Brief
is DISMISSED AS MOOT. The record in this case is not complete, therefore appellant’s brief
is not yet due.
        Appellant was sent a notification on March 3, 2015, that a deadline of April 2, 2015 is in
place to either make arrangements to pay for the reporter’s record or establish indigence by that
date, or the Court may require you to file a brief and we may decide your case on issues or points
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
        We note that appellant attempted to file an affidavit of indigence on February 8, 2015,
however that document is dated June 7, 2012, and is therefore not timely in accordance with
TEX. R. APP. P. 20.1(c) (stating that the prior filing of an affidavit of indigence in the trial court
pursuant to Texas Rule of Civil Procedure 145 does not meet the requirements of this rule). Any
affidavit of indigence must be current under Texas Rule of Appellate Procedure 20.1(c).
         We further note that the deadline has passed for paying the $195.00 appellate filing fee.
If the fee is not paid on or before April 2, 2015, or appellant has not established indigence by that
date, this appeal may be dismissed. See TEX. R. APP. P. 42.3.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually       Acting for the Court


Date: March 19, 2015